                                                                                   Case 2:18-cv-10721-R-AS Document 7-1 Filed 01/18/19 Page 1 of 21 Page ID #:32



                                                                                    1 Brian A. Sutherland (SBN 248486)

                                                                                    2 bsutherland@reedsmith.com
                                                                                        Joshua D. Anderson (SBN 312836)
                                                                                    3 janderson@reedsmith.com

                                                                                    4 REED SMITH LLP
                                                                                        101 Second Street, Suite 1800
                                                                                    5 San Francisco, CA 94105-3659

                                                                                    6 Telephone: (415) 543-8700
                                                                                        Facsimile: (415) 391-8269
                                                                                    7
                                                                                        Attorneys for Defendant Yelp Inc.
                                                                                    8

                                                                                    9                          UNITED STATES DISTRICT COURT
                                                                                   10                        CENTRAL DISTRICT OF CALIFORNIA
                 A limited liability partnership formed in the State of Delaware




                                                                                   11                                   WESTERN DIVISION
                                                                                   12
REED SMITH LLP




                                                                                   13 JARON BRIGNAC, an individual,                   Case No. 2:18−cv−10721 R (ASx)
                                                                                   14
                                                                                                          Plaintiff,                  Memorandum of Law in Support of
                                                                                   15                                                 Yelp Inc.’s Motion to Dismiss under
                                                                                   16         vs.                                     Rule 12(b)(6)

                                                                                   17 YELP, INC., a California Corporation,           Date: February 19, 2019
                                                                                   18 1-10 INCLUSIVE,
                                                                                                                                      Time: 10:00 a.m.
                                                                                                                                      Place: Roybal Federal Building and
                                                                                   19                                                        U.S. Courthouse
                                                                                                          Defendants.
                                                                                   20                                                        255 East Temple Street,
                                                                                                                                             Los Angeles, CA 90012
                                                                                   21                                                 Judge: Hon. Manuel L. Real
                                                                                   22
                                                                                                                                      [filed concurrently with notice of motion
                                                                                   23                                                 and proposed order]
                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                                                         MEMORANDUM OF LAW
                                                                                                     IN SUPPORT OF YELP INC.’S MOTION TO DISMISS UNDER RULE 12(b)(6)
                                                                                   Case 2:18-cv-10721-R-AS Document 7-1 Filed 01/18/19 Page 2 of 21 Page ID #:33



                                                                                    1                                              TABLE OF CONTENTS
                                                                                    2
                                                                                                                                                                                                             Page
                                                                                    3
                                                                                        INTRODUCTION ......................................................................................................... 1
                                                                                    4
                                                                                        BACKGROUND ........................................................................................................... 2
                                                                                    5

                                                                                    6            A.       The Complaint’s Allegations That Yelp Monopolized Google’s
                                                                                                          Search Results for Certain Keywords ....................................................... 2
                                                                                    7
                                                                                                 B.       The Complaint’s Allegations That Yelp Refused to Deal with
                                                                                    8
                                                                                                          BPCS LAW ............................................................................................... 3
                                                                                    9
                                                                                                 C.       Procedural History .................................................................................... 4
                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                        ARGUMENT ................................................................................................................. 4
                                                                                   11

                                                                                   12 I.         Brignac Is Not the Real Party in Interest............................................................. 4
REED SMITH LLP




                                                                                   13 II.        The Complaint Demonstrates that BPCS LAW and Brignac Have No
                                                                                                 Antitrust Claim against Yelp ............................................................................... 5
                                                                                   14

                                                                                   15            A.       The Complaint Fails to Allege a Relevant Market in Which
                                                                                                          Yelp Held Monopoly Power ..................................................................... 6
                                                                                   16
                                                                                                 B.       The Complaint Fails to Allege That Yelp Engaged in
                                                                                   17
                                                                                                          Anticompetitive Conduct .......................................................................... 8
                                                                                   18
                                                                                                          1.       The Communications Decency Act Bars Any Claim That
                                                                                   19                              Yelp’s Publication of Third-Party Reviews Constitutes
                                                                                   20                              Anticompetitive Conduct                                                                        8
                                                                                   21                     2.       Google’s Decision to List Yelp in Its Search Results Is
                                                                                                                   Not Anticompetitive Conduct by Yelp                                                          10
                                                                                   22

                                                                                   23                     3.       BPCS LAW and Yelp Are Not Competitors and
                                                                                                                   Charging a Fee for Advertising Is Not Anticompetitive
                                                                                   24                              Conduct                                                                                      10
                                                                                   25
                                                                                                          4.       The Essential Facilities Doctrine Does Not and Could
                                                                                   26                              Not Apply in This Case                                                                       11
                                                                                   27            C.       The Complaint Fails to Allege Antitrust Injury ...................................... 12
                                                                                   28
                                                                                                                                                   –i–
                                                                                                                               MEMORANDUM OF LAW
                                                                                                           IN SUPPORT OF YELP INC.’S MOTION TO DISMISS UNDER RULE 12(b)(6)
                                                                                   Case 2:18-cv-10721-R-AS Document 7-1 Filed 01/18/19 Page 3 of 21 Page ID #:34



                                                                                   1                                            TABLE OF CONTENTS
                                                                                                                                      (Cont.)
                                                                                   2
                                                                                                                                                                                                        Page
                                                                                   3
                                                                                        III.   This Court Should Dismiss the Complaint with Prejudice ............................... 14
                                                                                   4

                                                                                   5 CONCLUSION ............................................................................................................ 15

                                                                                   6

                                                                                   7

                                                                                   8

                                                                                   9

                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                   11

                                                                                   12
REED SMITH LLP




                                                                                   13

                                                                                   14

                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                                                                                – ii –
                                                                                                                             MEMORANDUM OF LAW
                                                                                                         IN SUPPORT OF YELP INC.’S MOTION TO DISMISS UNDER RULE 12(b)(6)
                                                                                   Case 2:18-cv-10721-R-AS Document 7-1 Filed 01/18/19 Page 4 of 21 Page ID #:35



                                                                                    1                                          TABLE OF AUTHORITIES
                                                                                    2                                                                                                                  Page(s)
                                                                                        Cases
                                                                                    3

                                                                                    4 Aerotec Int’l, Inc. v. Honeywell Int’l, Inc.,
                                                                                            836 F.3d 1171 (9th Cir. 2016) ........................................................................... 11, 12
                                                                                    5
                                                                                        Ashcroft v. Iqbal,
                                                                                    6
                                                                                           556 U.S. 662 (2009)................................................................................................... 5
                                                                                    7
                                                                                      Associated Gen. Contractors of Cal., Inc. v. Cal. State Council of
                                                                                    8    Carpenters,
                                                                                    9    459 U.S. 519 (1983)................................................................................................. 12

                                                                                   10 Baldino’s Lock & Key Serv., Inc. v. Google LLC,
                 A limited liability partnership formed in the State of Delaware




                                                                                            285 F. Supp. 3d 276 (D.D.C. 2018)........................................................................... 9
                                                                                   11

                                                                                   12 Bell Atl. Corp. v. Twombly,
                                                                                            550 U.S. 544 (2007)................................................................................................. 10
REED SMITH LLP




                                                                                   13
                                                                                        Big Bear Lodging Ass’n v. Snow Summit, Inc.,
                                                                                   14
                                                                                           182 F.3d 1096 (9th Cir. 1999) ................................................................................... 6
                                                                                   15
                                                                                        DeSoto v. Yellow Freight Sys., Inc.,
                                                                                   16     957 F.2d 655 (9th Cir. 1992) ................................................................................... 14
                                                                                   17
                                                                                      Gottlieb v. Alphabet Inc.,
                                                                                   18   No. 5:17-cv-06860, 2018 WL 2010976 (N.D. Cal. Apr. 30, 2018) ...................... 4, 5
                                                                                   19 Hicks v. PGA Tour, Inc.,

                                                                                   20       897 F.3d 1109 (9th Cir. 2018) ................................................................................... 6
                                                                                   21 Jurin v. Google Inc.,
                                                                                            695 F. Supp. 2d 1117 (E.D. Cal. 2010) ..................................................................... 9
                                                                                   22

                                                                                   23 Kimzey v. Yelp! Inc.,
                                                                                            836 F.3d 1263 (9th Cir. 2016) ................................................................. 9, 10, 13, 14
                                                                                   24
                                                                                        Kwan v. Sanmedica Int’l,
                                                                                   25
                                                                                          854 F.3d 1088 (9th Cir. 2017) ................................................................................... 5
                                                                                   26
                                                                                        Levitt v. Yelp! Inc.,
                                                                                   27      No. No. C-10-1321, 2011 WL 5079526 (N.D. Cal. Oct. 26, 2011) .................... 9, 14
                                                                                   28
                                                                                                                                                 – iii –
                                                                                                                               MEMORANDUM OF LAW
                                                                                                           IN SUPPORT OF YELP INC.’S MOTION TO DISMISS UNDER RULE 12(b)(6)
                                                                                   Case 2:18-cv-10721-R-AS Document 7-1 Filed 01/18/19 Page 5 of 21 Page ID #:36



                                                                                    1                                          TABLE OF AUTHORITIES
                                                                                    2                                                 (Cont.)
                                                                                                                                                                                                           Page
                                                                                    3
                                                                                        MetroNet Servs. Corp. v. Qwest Corp.,
                                                                                    4
                                                                                          383 F.3d 1124 (9th Cir. 2004) ................................................................................. 12
                                                                                    5
                                                                                        In re Nat’l Football Leagues Sunday Ticket Antitrust Litig.,
                                                                                    6       No. ML 15-02668, 2017 WL 3084276 (C.D. Cal. June 30, 2017) ......................... 14
                                                                                    7
                                                                                      nSight, Inc. v. PeopleSoft, Inc.,
                                                                                    8    296 F. App’x 555 (9th Cir. 2008) .............................................................................. 7
                                                                                    9 Oltz v. St. Peter’s Cmty. Hosp.,

                                                                                   10       861 F.2d 1440 (9th Cir. 1988) ................................................................................... 6
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Paladin Assocs., Inc. v. Montana Power Co.,

                                                                                   12
                                                                                            328 F.3d 1145 (9th Cir. 2003) ................................................................................. 13
REED SMITH LLP




                                                                                   13 Reddy v. Litton Indus., Inc.,
                                                                                            912 F.2d 291 (9th Cir. 1990) ................................................................................... 14
                                                                                   14

                                                                                   15
                                                                                        Rick-Mik Enters. Inc. v. Equilon Enters., LLC,
                                                                                           532 F.3d 963 (9th Cir. 2008) ..................................................................................... 7
                                                                                   16
                                                                                        Rowland v. California Men’s Colony, Unit II Men’s Advisory Council,
                                                                                   17     506 U.S. 194 (1993)................................................................................................... 5
                                                                                   18
                                                                                        Sikhs for Justice “SFJ”, Inc. v. Facebook, Inc.,
                                                                                   19      144 F. Supp. 3d 1088 (N.D. Cal. 2015) ..................................................................... 9
                                                                                   20
                                                                                      Somers v. Apple, Inc.,
                                                                                   21   729 F.3d 953 (9th Cir. 2013) ......................................................................... 5, 12, 13
                                                                                   22 Tanaka v. Univ. of S. Calif.,

                                                                                   23       252 F.3d 1059 (9th Cir. 2001) ................................................................................... 6

                                                                                   24 U-Haul Int’l, Inc. v. Jartran, Inc.,
                                                                                            793 F.2d 1034 (9th Cir. 1986) ................................................................................... 4
                                                                                   25

                                                                                   26 United States v. Colgate & Co.,
                                                                                            250 U.S. 300 (1919)................................................................................................. 11
                                                                                   27

                                                                                   28
                                                                                                                                                 – iv –
                                                                                                                               MEMORANDUM OF LAW
                                                                                                           IN SUPPORT OF YELP INC.’S MOTION TO DISMISS UNDER RULE 12(b)(6)
                                                                                   Case 2:18-cv-10721-R-AS Document 7-1 Filed 01/18/19 Page 6 of 21 Page ID #:37



                                                                                    1                                            TABLE OF AUTHORITIES
                                                                                    2                                                   (Cont.)
                                                                                                                                                                                                                 Page
                                                                                    3
                                                                                        Vacchiano v. Wessell,
                                                                                    4
                                                                                          No. CV 12-2003, 2014 WL 1225301 (C.D. Cal. Mar. 24, 2014) ............................. 4
                                                                                    5
                                                                                        Verizon Commc’ns Inc. v. Law Offices of Curtis V. Trinko, LLP,
                                                                                    6      540 U.S. 398 (2004)............................................................................................. 8, 11
                                                                                    7
                                                                                      Vinci v. Waste Mgmt., Inc.,
                                                                                    8    80 F.3d 1372 (9th Cir. 1996) ................................................................................. 4, 5
                                                                                    9 Wardrop v. Wells Fargo Bank,

                                                                                   10        No. ED CV 16-413, 2016 WL 7626145 (C.D. Cal. Oct. 11, 2016) ........................ 14
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Zeran v. America Online, Inc.,

                                                                                   12
                                                                                             129 F.3d 327 (4th Cir. 1997) ..................................................................................... 9
REED SMITH LLP




                                                                                   13 Statutes

                                                                                   14 15 U.S.C. § 2 ............................................................................................................. 1, 10

                                                                                   15 15 U.S.C. § 15 ............................................................................................................... 12

                                                                                   16
                                                                                        47 U.S.C. § 230 ............................................................................................................... 8
                                                                                   17
                                                                                        47 U.S.C. § 230(b)(1)-(2) ............................................................................................... 8
                                                                                   18

                                                                                   19
                                                                                        47 U.S.C. § 230(c)(1)...................................................................................................... 9

                                                                                   20 Rules

                                                                                   21 Fed. R. Civ. P. 17(a) ....................................................................................................... 4

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                                                                                     –v–
                                                                                                                                MEMORANDUM OF LAW
                                                                                                            IN SUPPORT OF YELP INC.’S MOTION TO DISMISS UNDER RULE 12(b)(6)
                                                                                   Case 2:18-cv-10721-R-AS Document 7-1 Filed 01/18/19 Page 7 of 21 Page ID #:38



                                                                                    1                                     INTRODUCTION
                                                                                    2        Plaintiff pro se Jaron Brignac owns a legal services corporation, “BPCS LAW.”
                                                                                    3 Like many business owners, he wants consumers who are looking for a product or

                                                                                    4 service to find his business when they use search engines to shop online. Brignac

                                                                                    5 apparently entered certain keywords into Google’s search engine and did not like the

                                                                                    6 outcome: His business did not appear on Google’s first page of search results. He then

                                                                                    7 sued defendant Yelp Inc. (“Yelp”).

                                                                                    8        Yelp operates a website and mobile applications that allows consumers—free of
                                                                                    9 charge—to search for local businesses such as BPCS LAW, and read and write

                                                                                   10 reviews (and provide and view other information) about them. Brignac complains that
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Yelp’s web pages appear on the first page of Google’s search results for certain

                                                                                   12 keywords instead of BPCS LAW’s web pages. But as should be readily apparent,
REED SMITH LLP




                                                                                   13 Brignac cannot fault Yelp—under any conceivable legal theory—for Google’s search

                                                                                   14 results and web pages, which Google controls.

                                                                                   15        Brignac brings his ill-conceived action against Yelp under the Sherman Act, 15
                                                                                   16 U.S.C. § 2. The Court should dismiss the complaint for many reasons. First, the

                                                                                   17 complaint shows that he is not the real party in interest because BPCS LAW (not

                                                                                   18 Brignac) is the entity that allegedly did not appear in search results. Second, the

                                                                                   19 complaint shows that Yelp does not have a monopoly in any relevant market. To the

                                                                                   20 contrary, the complaint alleges that Google dominates the market for online searches.

                                                                                   21 Third, the Communications Decency Act bars any attempt to impose liability on Yelp

                                                                                   22 for publishing third-party reviews and, in any event, Yelp did not engage in

                                                                                   23 anticompetitive conduct by allowing Google to index its web pages for later display in

                                                                                   24 Google’s search results. Fourth, the complaint does not and could not allege that Yelp

                                                                                   25 caused BPCS LAW (or Brignac) to sustain an antitrust injury.

                                                                                   26        Brignac cannot fix these fatal defects in his pleading because doing so would
                                                                                   27 require him to contradict allegations he has already made. But the law does not permit

                                                                                   28 a plaintiff to file one pleading and then file another that contradicts the allegations of
                                                                                                                                  –1–
                                                                                                                         MEMORANDUM OF LAW
                                                                                                     IN SUPPORT OF YELP INC.’S MOTION TO DISMISS UNDER RULE 12(b)(6)
                                                                                   Case 2:18-cv-10721-R-AS Document 7-1 Filed 01/18/19 Page 8 of 21 Page ID #:39



                                                                                    1 the first. Accordingly, granting leave to amend would be futile and this Court should

                                                                                    2 dismiss Brignac’s complaint with prejudice.

                                                                                    3                                     BACKGROUND
                                                                                    4 A.     The Complaint’s Allegations That Yelp Monopolized Google’s Search
                                                                                    5        Results for Certain Keywords
                                                                                    6        Plaintiff is the sole business owner of BPCS LAW, which is a “Corporation
                                                                                    7 providing legal services for law firms and attorneys.” Compl. ¶¶ 5, 6. BPCS LAW has

                                                                                    8 an “online presence” and does “business online.” Compl. ¶¶ 6, 7. As the complaint

                                                                                    9 explains, BPCS LAW wants consumers to find it online by searching for keywords

                                                                                   10 such as “eviction attorneys,” “foreclosure defense attorneys,” and “family law
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 attorneys.” Compl. ¶ 6; see also Compl. ¶¶ 13-14, 21.

                                                                                   12        According to the complaint, a business that appears in online search results
REED SMITH LLP




                                                                                   13 generated by websites such as Google and Yelp will attract a greater or lesser number

                                                                                   14 of customers depending on where the business “ranks” in the results. See Compl. ¶ 12.

                                                                                   15 Users are more likely to click on links in search results that appear on the “first page”

                                                                                   16 of Google’s search results and correspondingly more likely to purchase products or

                                                                                   17 services from a business to which the link directs the user. Compl. ¶ 12. Likewise,

                                                                                   18 businesses that have a low “ranking” on Google will receive less web traffic and sell

                                                                                   19 fewer products or services to users. Compl. ¶ 12.

                                                                                   20        Because a high “ranking” in search results for certain keywords helps to drive a
                                                                                   21 business’s sales, the complaint alleges, a business may employ “Search Engine

                                                                                   22 Optimization” (“SEO”) techniques to improve its ranking for those keywords. Compl.

                                                                                   23 ¶¶ 6, 12, 13. A business may endeavor to optimize its website for a particular search

                                                                                   24 engine on its own, as BPCS LAW apparently does (Comp. ¶ 6), or it may hire an SEO

                                                                                   25 company to carry out that activity. The complaint alleges that “SEO has become a

                                                                                   26 huge market amongst businesses competing to get their business ranked higher on

                                                                                   27 GOOGLE” and “billions of dollars are paid out to SEO companies to keep businesses

                                                                                   28 ranking on the first page in their local communities.” Compl. ¶¶ 12-13.
                                                                                                                                 –2–
                                                                                                                         MEMORANDUM OF LAW
                                                                                                     IN SUPPORT OF YELP INC.’S MOTION TO DISMISS UNDER RULE 12(b)(6)
                                                                                   Case 2:18-cv-10721-R-AS Document 7-1 Filed 01/18/19 Page 9 of 21 Page ID #:40



                                                                                    1        Brignac asserts that Yelp “created a monopoly in the SEO market and a
                                                                                    2 monopoly on [Google’s] first page ranking.” Compl. ¶ 14. The complaint does not

                                                                                    3 allege, however, that Yelp is one of the “SEO companies” that helps businesses to get

                                                                                    4 “ranked higher on GOOGLE.” Compl. ¶¶ 12, 13. Nor does it plausibly allege that

                                                                                    5 Yelp has any control over Google’s proprietary algorithm, which ranks search results.

                                                                                    6 Compl. ¶ 13. Rather, the gist of Brignac’s “monopoly” complaint is that Google’s

                                                                                    7 website ranks Yelp’s web pages higher than BPCS LAW’s web pages for certain

                                                                                    8 keywords. Compl. ¶¶ 14, 21. The complaint alleges that “whenever a consumer”

                                                                                    9 searches for the keywords “eviction attorney” or “landlord tenant attorney” on

                                                                                   10 Google, “YELP appears not only on the first page of GOOGLE for that keyword, but
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 also ranks three consecutive times on that same first page[,] which pushes other

                                                                                   12 competing businesses such as Plaintiff’s business down in rank or to the second page
REED SMITH LLP




                                                                                   13 for that keyword ….” Compl. ¶ 14. The complaint alleges that Yelp’s “monopoly on

                                                                                   14 GOOGLE search” caused “Plaintiff to lose out in an enormous amount of sales.”

                                                                                   15 Compl. ¶¶ 15, 21.

                                                                                   16 B.     The Complaint’s Allegations That Yelp Refused to Deal with BPCS LAW
                                                                                   17        The complaint further alleges that Yelp’s website uses a “different algorithm
                                                                                   18 than GOOGLE” to determine how to display search results in response to certain

                                                                                   19 keywords. According to the complaint, Yelp’s “algorithm … is based on user reviews

                                                                                   20 … made by consumers who have a YELP account ….” Compl. ¶ 15. The complaint

                                                                                   21 alleges that Yelp’s algorithm based on user reviews caused BPCS LAW “to lose

                                                                                   22 ranking on YELP.” Compl. ¶¶ 15, 21. Yelp allegedly “offered to rank Plaintiff’s

                                                                                   23 business on the top of [Yelp’s] first page in exchange for paying a monthly fee of

                                                                                   24 $1,200 for paid ads.” Compl. ¶ 15. The complaint alleges that this amount was

                                                                                   25 “unreasonable” and constituted a refusal “to deal with Plaintiff as a competitor

                                                                                   26 business.” Compl. ¶¶ 22, 23.

                                                                                   27

                                                                                   28
                                                                                                                                 –3–
                                                                                                                        MEMORANDUM OF LAW
                                                                                                    IN SUPPORT OF YELP INC.’S MOTION TO DISMISS UNDER RULE 12(b)(6)
                                                                                   Case 2:18-cv-10721-R-AS Document 7-1 Filed 01/18/19 Page 10 of 21 Page ID #:41



                                                                                    1 C.     Procedural History
                                                                                    2        Plaintiff filed his complaint in the Superior Court for the County of Los
                                                                                    3 Angeles on November 19, 2018, and served the complaint on Yelp on November 30,

                                                                                    4 2018. Yelp timely removed the case to this Court on December 28, 2018. (ECF No. 1)

                                                                                    5 The parties thereafter stipulated to extend Yelp’s time to respond to the initial

                                                                                    6 complaint by not more than 30 days, to January 18, 2019. (ECF No. 4)

                                                                                    7                                       ARGUMENT
                                                                                    8 I.     Brignac Is Not the Real Party in Interest
                                                                                    9        “An action must be prosecuted in the name of the real party in interest.” Fed. R.
                                                                                   10 Civ. P. 17(a); see U-Haul Int’l, Inc. v. Jartran, Inc., 793 F.2d 1034, 1039 (9th Cir.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 1986). Thus, the individual owner of a corporation cannot bring suit in his own name

                                                                                   12 if the corporation is the real party in interest. See Vacchiano v. Wessell, No. CV 12-
REED SMITH LLP




                                                                                   13 2003, 2014 WL 1225301, at *3-5 (C.D. Cal. Mar. 24, 2014) (dismissing complaint

                                                                                   14 under Rule 17(a)); Gottlieb v. Alphabet Inc., No. 5:17-cv-06860, 2018 WL 2010976,

                                                                                   15 at *6 (N.D. Cal. Apr. 30, 2018) (same). And Brignac cannot assert individual claims

                                                                                   16 based on purported injury to the California corporation he allegedly owns, BPCS

                                                                                   17 LAW, because “[a] shareholder of a corporation injured by antitrust violations has no

                                                                                   18 standing to sue in his or her own name ....” Vinci v. Waste Mgmt., Inc., 80 F.3d 1372,

                                                                                   19 1375 (9th Cir. 1996) (quotation marks omitted) (affirming Rule 12(b)(6) dismissal).

                                                                                   20        The complaint alleges that “Plaintiff’s business” sustained the purported
                                                                                   21 antitrust injury in this case. Compl. ¶¶ 14, 15, 21, 22. As noted, “Plaintiff’s business”

                                                                                   22 is “BPCS LAW,” which is a “Corporation providing legal services for law firms and

                                                                                   23 attorneys.” Compl. ¶¶ 5, 6 (emphasis added). The purported injury alleged in the

                                                                                   24 complaint is that Yelp somehow pushed “Plaintiff’s business [i.e., BPCS LAW] down

                                                                                   25 in rank” on Google’s search results. Compl. ¶¶ 14, 21 (emphasis added). The

                                                                                   26 complaint further alleges that Yelp “offered and continues to offer [to] place

                                                                                   27 Plaintiff’s business in its first page ranking in exchange for Plaintiff paying an

                                                                                   28 unreasonable amount of money on a monthly basis.” Compl. ¶ 22 (emphasis added).
                                                                                                                           –4–
                                                                                                                         MEMORANDUM OF LAW
                                                                                                     IN SUPPORT OF YELP INC.’S MOTION TO DISMISS UNDER RULE 12(b)(6)
                                                                                   Case 2:18-cv-10721-R-AS Document 7-1 Filed 01/18/19 Page 11 of 21 Page ID #:42



                                                                                    1 The complaint summarizes: “Thus, YELP is refusing to deal with Plaintiff as a

                                                                                    2 competitor business.” Compl. ¶ 22 (emphasis added). These allegations make clear

                                                                                    3 that the “Corporation” (BPCS LAW) sustained any purported injury in this case such

                                                                                    4 that Brignac’s alleged injuries would be only derivative of the alleged corporate

                                                                                    5 injury. As a result, he is not real party and interest and this Court should dismiss his

                                                                                    6 claims. See Vinci, 80 F.3d at 1375.

                                                                                    7        Brignac could not amend his complaint to substitute or add BPCS LAW as a
                                                                                    8 party, at least not without first retaining an attorney. “It has been the law for the better

                                                                                    9 part of two centuries … that a corporation may appear in the federal courts only

                                                                                   10 through licensed counsel.” Rowland v. California Men’s Colony, Unit II Men’s
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Advisory Council, 506 U.S. 194, 201-02 (1993). Nor can he circumvent this rule by

                                                                                   12 assigning BPCS LAW’s claims to himself. See Gottlieb, 2018 WL 2010976, at *4-5.
REED SMITH LLP




                                                                                   13 In any event, neither BPCS LAW nor Brignac can state a claim against Yelp, as

                                                                                   14 demonstrated below.

                                                                                   15 II.    The Complaint Demonstrates that BPCS LAW and Brignac Have No
                                                                                   16        Antitrust Claim against Yelp
                                                                                   17        To survive a motion to dismiss under Rule 12(b)(6), a complaint must allege
                                                                                   18 plausible facts showing that the pleader is entitled to relief. See Ashcroft v. Iqbal, 556

                                                                                   19 U.S. 662, 677-79 (2009). Dismissal may be based on the “lack of a cognizable legal

                                                                                   20 theory or the absence of sufficient facts alleged under a cognizable legal theory.”

                                                                                   21 Kwan v. Sanmedica Int’l, 854 F.3d 1088, 1093 (9th Cir. 2017) (quotation marks

                                                                                   22 omitted). Here, the facts alleged establish that BPCS LAW and Brignac lack a

                                                                                   23 cognizable legal claim against Yelp.

                                                                                   24        To plead a cognizable monopolization claim under the Sherman Act, a plaintiff
                                                                                   25 must allege (1) the possession of monopoly power in the relevant market; (2) the

                                                                                   26 willful acquisition or maintenance of that power, i.e., anticompetitive conduct; and

                                                                                   27 (3) causal antitrust injury. Somers v. Apple, Inc., 729 F.3d 953, 963 (9th Cir. 2013).

                                                                                   28
                                                                                                                                  –5–
                                                                                                                         MEMORANDUM OF LAW
                                                                                                     IN SUPPORT OF YELP INC.’S MOTION TO DISMISS UNDER RULE 12(b)(6)
                                                                                   Case 2:18-cv-10721-R-AS Document 7-1 Filed 01/18/19 Page 12 of 21 Page ID #:43



                                                                                    1 Brignac cannot allege any of these elements. Therefore, the Court should dismiss his

                                                                                    2 complaint with prejudice.

                                                                                    3 A.     The Complaint Fails to Allege a Relevant Market in Which Yelp Held
                                                                                    4        Monopoly Power
                                                                                    5        “Plaintiffs must plead a relevant market to state an antitrust claim under the
                                                                                    6 Sherman Act, unless they assert a per se claim.” Hicks v. PGA Tour, Inc., 897 F.3d

                                                                                    7 1109, 1120 (9th Cir. 2018). Brignac does not assert a “per se” violation of the antitrust

                                                                                    8 laws (such as horizontal price fixing) and therefore he must plead a relevant market.

                                                                                    9 “The relevant market must include both a geographic market and a product market.”

                                                                                   10 Id. The geographic market is the “area of effective competition ... where buyers can
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 turn for alternate sources of supply.” Oltz v. St. Peter’s Cmty. Hosp., 861 F.2d 1440,

                                                                                   12 1446 (9th Cir. 1988) (quotation marks omitted); see also Big Bear Lodging Ass’n v.
REED SMITH LLP




                                                                                   13 Snow Summit, Inc., 182 F.3d 1096, 1105 (9th Cir. 1999). The product market “must

                                                                                   14 encompass the product at issue as well as all economic substitutes for the product.”

                                                                                   15 Hicks, 897 F.3d at 1120. If the alleged product market does not include substitute

                                                                                   16 products, it is not a valid market. See id. at 1123.

                                                                                   17        Plaintiff alleges that Yelp’s “relevant product/service market is a national
                                                                                   18 website and platform that displays user-generated content” and “a national advertising

                                                                                   19 platform for business owners and individuals operating as a search engine for online

                                                                                   20 users ….” Compl. ¶ 17. The complaint appears to allege that Yelp’s product is “paid

                                                                                   21 ads,” which it sells to corporations such as BPCS LAW. Compl. ¶¶ 15, 21. It does not

                                                                                   22 identify any other product or service that Yelp sells. The complaint fails to allege a

                                                                                   23 relevant market because it does not identify any substitutes for Yelp’s alleged “paid

                                                                                   24 ads” product. And without including economic substitutes, the court cannot evaluate

                                                                                   25 whether Yelp has monopoly power in the proposed “national” market. See Hicks, 897

                                                                                   26 F.3d at 1123; see also, e.g., Tanaka v. Univ. of S. Calif., 252 F.3d 1059, 1063 (9th Cir.

                                                                                   27 2001) (“Failure to identify a relevant market is a proper ground for dismissing a

                                                                                   28 Sherman Act claim.”).
                                                                                                                                  –6–
                                                                                                                         MEMORANDUM OF LAW
                                                                                                     IN SUPPORT OF YELP INC.’S MOTION TO DISMISS UNDER RULE 12(b)(6)
                                                                                   Case 2:18-cv-10721-R-AS Document 7-1 Filed 01/18/19 Page 13 of 21 Page ID #:44



                                                                                    1        The complaint also alleges that Yelp “acquired a powerful exclusive possession
                                                                                    2 and control of the organic and paid SEO market and a powerful and exclusive

                                                                                    3 possession and control on [Google’s] first page ranking …” Compl. ¶ 10; see also

                                                                                    4 Compl. ¶¶ 19, 21. It alleges that Yelp’s web pages appear on Google’s first page of

                                                                                    5 search results instead of BPCS LAW’s web pages. Compl. ¶¶ 14, 21. But the

                                                                                    6 complaint does not allege that Yelp sells a service in which it offers to improve a

                                                                                    7 business’s “ranking” on Google in connection with certain keywords, much less does

                                                                                    8 it identify substitutes for such a service provided by other SEO companies. Rather, it

                                                                                    9 shows that Google has decided (through its proprietary algorithm) to list Yelp in one

                                                                                   10 position in Google’s search results and to list BPCS LAW in another. Compl. ¶¶ 11-
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 13. But Google’s proprietary search algorithm is not a cognizable “market.”

                                                                                   12        Even if Brignac had alleged a relevant market (and he has not), the complaint
REED SMITH LLP




                                                                                   13 would still fail to state a claim because it does not allege that Yelp has monopoly

                                                                                   14 power in any market. “A failure to allege power in the relevant market is a sufficient

                                                                                   15 ground to dismiss an antitrust complaint.” Rick-Mik Enters. Inc. v. Equilon Enters.,

                                                                                   16 LLC, 532 F.3d 963, 972 (9th Cir. 2008); see also nSight, Inc. v. PeopleSoft, Inc., 296 F.

                                                                                   17 App’x 555, 558 (9th Cir. 2008) (same). The complaint acknowledges that Google, not

                                                                                   18 Yelp, determines search result rankings through Google’s own algorithm, belying the

                                                                                   19 assertion that Yelp exercises control over Google’s search results. See Compl. ¶ 13

                                                                                   20 (“[A] business [can] place a ranking between 1-5 on the first page if it diligently meets

                                                                                   21 the criteria of [Google’s] algorithm.”)). The complaint further demonstrates that Yelp

                                                                                   22 does not have power over Google’s search results because it alleges that businesses can

                                                                                   23 pay Google for “paid ads” on Google’s website. Compl. ¶ 13. Finally, the complaint

                                                                                   24 alleges that Google “dominates more than 90% of the search engine market online”

                                                                                   25 (Compl. ¶ 11), defeating any claim that Yelp has monopoly power over the market for

                                                                                   26 “paid ads” on search engine websites.

                                                                                   27        Because the complaint fails to allege that Yelp has monopoly power in any
                                                                                   28 relevant market, this Court should dismiss the complaint.
                                                                                                                               –7–
                                                                                                                         MEMORANDUM OF LAW
                                                                                                     IN SUPPORT OF YELP INC.’S MOTION TO DISMISS UNDER RULE 12(b)(6)
                                                                                   Case 2:18-cv-10721-R-AS Document 7-1 Filed 01/18/19 Page 14 of 21 Page ID #:45



                                                                                    1 B.     The Complaint Fails to Allege That Yelp Engaged in Anticompetitive
                                                                                    2        Conduct
                                                                                    3        Even if Yelp had monopoly power in a relevant market (it does not), the
                                                                                    4 complaint would still fail to state claim. “The mere possession of monopoly power,

                                                                                    5 and the concomitant charging of monopoly prices, is not only not unlawful; it is an

                                                                                    6 important element of the free-market system.” Verizon Commc’ns Inc. v. Law Offices

                                                                                    7 of Curtis V. Trinko, LLP, 540 U.S. 398, 407 (2004). “To safeguard the incentive to

                                                                                    8 innovate, the possession of monopoly power will not be found unlawful unless it is

                                                                                    9 accompanied by an element of anticompetitive conduct.” Id. (emphasis in original).

                                                                                   10               1.     The Communications Decency Act Bars Any Claim That
                 A limited liability partnership formed in the State of Delaware




                                                                                   11                      Yelp’s Publication of Third-Party Reviews Constitutes
                                                                                   12                      Anticompetitive Conduct
REED SMITH LLP




                                                                                   13        The complaint alleges that Yelp’s “algorithm” somehow “forces business
                                                                                   14 owners to engage YELP for advertising and force the business owner, such as Plaintiff

                                                                                   15 [to] follow YELP’s algorithm …” Compl. ¶ 21. It further alleges that Yelp bases its

                                                                                   16 algorithm “on the user reviews on YELP to determine the business owner ranking, and

                                                                                   17 requires those user reviews to [solely] be reviews made by consumers who have a

                                                                                   18 [Yelp] account and use [Yelp] regularly, which resulted in business owner such as

                                                                                   19 Plaintiff for BPCS LAW /dba BPCS LAW EVICTIONS to lose ranking on YELP.”

                                                                                   20 Compl. ¶ 21. To the extent that Brignac contends that Yelp engaged in anticompetitive

                                                                                   21 conduct by publishing third-party reviews from account holders, that contention

                                                                                   22 would not only fail to state an antitrust claim but also would be barred by the

                                                                                   23 Communications Decency Act (“CDA”), 47 U.S.C. § 230.

                                                                                   24        Congress enacted the CDA “to promote the continued development of the
                                                                                   25 Internet and other interactive computer services,” and “to preserve the vibrant and

                                                                                   26 competitive free market that presently exists for the Internet and other interactive

                                                                                   27 computer services, unfettered by Federal or State regulation.” 47 U.S.C. § 230(b)(1)-

                                                                                   28 (2). To that end, the statute provides that “[n]o provider or user of an interactive
                                                                                                                                  –8–
                                                                                                                         MEMORANDUM OF LAW
                                                                                                     IN SUPPORT OF YELP INC.’S MOTION TO DISMISS UNDER RULE 12(b)(6)
                                                                                   Case 2:18-cv-10721-R-AS Document 7-1 Filed 01/18/19 Page 15 of 21 Page ID #:46



                                                                                    1 computer service shall be treated as the publisher or speaker of any information

                                                                                    2 provided by another information content provider.” Id. § 230(c)(1). Thus, a defendant

                                                                                    3 has no liability under federal or state law if it is a provider of an interactive computer

                                                                                    4 service and the plaintiff’s claim seeks to impose liability based on the defendant’s

                                                                                    5 publication of third-party information. See, e.g., Sikhs for Justice “SFJ”, Inc. v.

                                                                                    6 Facebook, Inc., 144 F. Supp. 3d 1088, 1092 (N.D. Cal. 2015) (dismissing federal

                                                                                    7 discrimination claim with prejudice under CDA); Baldino’s Lock & Key Serv., Inc. v.

                                                                                    8 Google LLC, 285 F. Supp. 3d 276, 278, 280 n.2, 284 (D.D.C. 2018) (dismissing

                                                                                    9 federal antitrust claim with prejudice under the CDA).

                                                                                   10        “Yelp is plainly a provider of an ‘interactive computer service’” under the
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 statute. Kimzey v. Yelp! Inc., 836 F.3d 1263, 1268 (9th Cir. 2016). And Brignac’s

                                                                                   12 claim that BPCS LAW “los[t] ranking” because Yelp publishes only reviews from
REED SMITH LLP




                                                                                   13 users who maintain accounts falls squarely within the scope of the Act’s rule against

                                                                                   14 imposing liability on websites based on their role as publishers. A website may

                                                                                   15 exercise control over which third-party content it publishes and may not be held liable

                                                                                   16 for those editorial decisions. See Levitt v. Yelp! Inc., No. No. C-10-1321, 2011 WL

                                                                                   17 5079526, at *1 (N.D. Cal. Oct. 26, 2011) (finding Yelp’s publishing decisions to be

                                                                                   18 protected editorial activities under § 230); Jurin v. Google Inc., 695 F. Supp. 2d 1117,

                                                                                   19 1120 (E.D. Cal. 2010) (applying CDA and dismissing claims that Google’s conduct

                                                                                   20 improperly caused “[Plaintiff’s] competitors’ names [to] appear in a position higher

                                                                                   21 than Plaintiff’s business on a results page”); Zeran v. America Online, Inc., 129 F.3d

                                                                                   22 327, 330 (4th Cir. 1997) (“lawsuits seeking to hold a service provider liable for its

                                                                                   23 exercise of a publisher’s traditional editorial functions—such as deciding whether to

                                                                                   24 publish, withdraw, postpone or alter content—are barred”).

                                                                                   25        Further, Brignac cannot circumvent CDA immunity by alleging that Yelp’s web
                                                                                   26 pages appeared in Google’s search results. The Ninth Circuit has already rejected

                                                                                   27 attempts to use precisely this kind of “downstream distribution” of Yelp reviews to

                                                                                   28
                                                                                                                                  –9–
                                                                                                                         MEMORANDUM OF LAW
                                                                                                     IN SUPPORT OF YELP INC.’S MOTION TO DISMISS UNDER RULE 12(b)(6)
                                                                                   Case 2:18-cv-10721-R-AS Document 7-1 Filed 01/18/19 Page 16 of 21 Page ID #:47



                                                                                    1 avoid CDA immunity. Kimzey, 836 F.3d at 1270. As Kimzey held, “Yelp is not liable

                                                                                    2 for disseminating [third-party] content … to a search engine.” Id.

                                                                                    3              2.     Google’s Decision to List Yelp in Its Search Results Is Not
                                                                                    4                     Anticompetitive Conduct by Yelp
                                                                                    5        The Ninth Circuit’s decision in Kimzey also held that a plaintiff does not state a
                                                                                    6 claim of any kind by alleging that Yelp allowed Google to index its web pages. If

                                                                                    7 Brignac means to allege that Yelp should be held liable because Google indexed

                                                                                    8 Yelp’s web pages and included them in its search results, “then [his] claims fail

                                                                                    9 because he pled no plausible theory of liability for Yelp stemming from Google’s

                                                                                   10 actions.” Kimzey, 836 F.3d at 1270 n.5 (emphasis added). Brignac’s allegation that
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Yelp’s web pages appeared three times on the first page of Google’s search results for

                                                                                   12 the search terms “eviction attorney” or “landlord tenant attorney” cannot not support
REED SMITH LLP




                                                                                   13 any claim, much less can it support a claim under the Sherman Act, 15 U.S.C. § 2.

                                                                                   14        Designing and building a successful website that appears in search engine results
                                                                                   15 is not anticompetitive. As the complaint alleges, many businesses strive to do so.

                                                                                   16 Compl. ¶¶ 12-13. Thus, Yelp’s alleged responsiveness to Brignac’s search terms is

                                                                                   17 entirely consistent with legitimate business activity. And a Sherman Act claim may not

                                                                                   18 proceed on allegations of conduct that are “just as much in line with a wide swath of

                                                                                   19 rational and competitive business strategy” as with monopolization. Bell Atl. Corp. v.

                                                                                   20 Twombly, 550 U.S. 544, 554 (2007). In any event, as the complaint alleges, Google

                                                                                   21 controls its own search engine results and web page content through its “algorithm”

                                                                                   22 and placement of “paid ads.” Compl. ¶ 13. Google’s activities obviously cannot

                                                                                   23 constitute anticompetitive conduct by Yelp. Kimzey, 836 F.3d at 1270 n.5.

                                                                                   24              3.     BPCS LAW and Yelp Are Not Competitors and Charging a
                                                                                   25                     Fee for Advertising Is Not Anticompetitive Conduct
                                                                                   26        After alleging that Yelp somehow monopolized Google’s search results for
                                                                                   27 certain keyword searches, the complaint adds an assertion that Yelp refused to sell

                                                                                   28 advertising to BPCS LAW at a reasonable price. It alleges that “Yelp is refusing to
                                                                                                                            – 10 –
                                                                                                                        MEMORANDUM OF LAW
                                                                                                    IN SUPPORT OF YELP INC.’S MOTION TO DISMISS UNDER RULE 12(b)(6)
                                                                                   Case 2:18-cv-10721-R-AS Document 7-1 Filed 01/18/19 Page 17 of 21 Page ID #:48



                                                                                    1 deal with Plaintiff as a competitor business” and that a “firm’s unilateral refusal to deal

                                                                                    2 with its rivals can give rise to antitrust liability.” Compl. ¶¶ 22, 23. But the complaint

                                                                                    3 shows that BPCS LAW and Yelp are neither “competitors” nor “rivals” in any relevant

                                                                                    4 market. Far from being competitors, they take opposite sides of a typical transaction:

                                                                                    5 BPCS LAW is a buyer and Yelp is a seller of “paid ads.” Compl. ¶ 15.

                                                                                    6         Even if BPCS LAW (or Brignac) and Yelp somehow could be deemed
                                                                                    7 competitors, that would not matter here because, “as a general matter, the Sherman Act

                                                                                    8 ‘does not restrict the long recognized right of [a] trader . . . engaged in an entirely

                                                                                    9 private business, freely to exercise his own independent discretion as to parties with

                                                                                   10 whom he will deal.’” Verizon, 540 U.S. at 408 (quoting United States v. Colgate &
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Co., 250 U.S. 300, 307 (1919)). A business could have an antitrust duty to deal with a

                                                                                   12 competitor only when “the only conceivable rationale or purpose” for refusing to deal
REED SMITH LLP




                                                                                   13 is “to sacrifice short-term benefits in order to obtain higher profits in the long run from

                                                                                   14 the exclusion of competition.” Aerotec Int’l, Inc. v. Honeywell Int’l, Inc., 836 F.3d

                                                                                   15 1171, 1184 (9th Cir. 2016) (quotation marks omitted).

                                                                                   16         Here, BPCS LAW and its owner “simply did not like the business terms offered
                                                                                   17 by [Yelp].” Id. Nothing in the complaint remotely suggests that Yelp charged “$1,200

                                                                                   18 for paid ads” to exclude BPCS LAW from competing with it in the business of offering

                                                                                   19 ads on websites that provide a forum for consumer reviews. Nor would such an

                                                                                   20 allegation make any sense, given that the complaint alleges that BPCS LAW wants to

                                                                                   21 appear in search results, not sell ads. Compl. ¶¶ 12-15.

                                                                                   22                4.    The Essential Facilities Doctrine Does Not and Could Not
                                                                                   23                      Apply in This Case
                                                                                   24         The complaint contains a reference to the “essential facilities doctrine” in a
                                                                                   25 subheading between paragraphs 21 and 22 of the complaint. The essential facilities

                                                                                   26 doctrine is a variant of a refusal to deal claim. Aerotec Int’l, 836 F.3d at 1184-85. To

                                                                                   27 plead a claim under this doctrine, Brignac must allege that (1) Yelp is a monopolist in

                                                                                   28 control of an essential facility that is critical to competition; (2) Brignac, as a
                                                                                                                                    – 11 –
                                                                                                                         MEMORANDUM OF LAW
                                                                                                     IN SUPPORT OF YELP INC.’S MOTION TO DISMISS UNDER RULE 12(b)(6)
                                                                                   Case 2:18-cv-10721-R-AS Document 7-1 Filed 01/18/19 Page 18 of 21 Page ID #:49



                                                                                    1 competitor, cannot duplicate the facility; (3) Yelp refuses to provide Brignac access to

                                                                                    2 the facility; and (4) it is feasible to provide such access. Id. at 1185. Brignac cannot

                                                                                    3 allege any of these elements.

                                                                                    4         The complaint shows that Yelp is not in control of Google’s “facilities” or
                                                                                    5 search algorithm. Compl. ¶ 13. Google “dominates” the search market and controls its

                                                                                    6 search engine results, not Yelp. Compl. ¶ 11. In any event, Brignac does have “access”

                                                                                    7 to both Google and Yelp (Compl. ¶¶ 13, 15), foreclosing any claim. See MetroNet

                                                                                    8 Servs. Corp. v. Qwest Corp., 383 F.3d 1124, 1129 (9th Cir. 2004) (“where access

                                                                                    9 exists, the doctrine serves no purpose” (quotation marks omitted)). The complaint’s

                                                                                   10 allegations also defeat any argument that Yelp’s website is an “essential facility” for
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 antitrust purposes. Brignac may still advertise “Plaintiff’s business” on Google or

                                                                                   12 hundreds of others websites, either through keyword optimization or by paying
REED SMITH LLP




                                                                                   13 advertising fees. See Compl. ¶ 13. Accordingly, he cannot state a claim under the

                                                                                   14 “essential facilities doctrine.” See Aerotec, 836 F.3d at 1185 (rejecting “essential

                                                                                   15 facilities” claim in light of alternative suppliers).

                                                                                   16 C.      The Complaint Fails to Allege Antitrust Injury
                                                                                   17         Federal statutory law limits the class of persons who may bring a private right of
                                                                                   18 action for violation of the Sherman Act to those who have been “injured in [their]

                                                                                   19 business or property by reason of anything forbidden in the antitrust laws.” Associated

                                                                                   20 Gen. Contractors of Cal., Inc. v. Cal. State Council of Carpenters, 459 U.S. 519, 529

                                                                                   21 (1983) (quoting 15 U.S.C. § 15). “[C]ausal antitrust injury is a substantive element of

                                                                                   22 an anti-trust claim, and the fact of injury or damage must be alleged at the pleading

                                                                                   23 stage.” Somers, 729 F.3d at 963.

                                                                                   24         An antitrust injury consists of: “(1) unlawful conduct, (2) causing an injury to
                                                                                   25 the plaintiff, (3) that flows from that which makes the conduct unlawful, and (4) that is

                                                                                   26 of the type the antitrust laws were intended to prevent.” Id. (quotation marks omitted).

                                                                                   27 In addition, “the party alleging the injury must be either a consumer of the alleged

                                                                                   28 violator’s goods or services or a competitor of the alleged violator in the restrained
                                                                                                                                – 12 –
                                                                                                                         MEMORANDUM OF LAW
                                                                                                     IN SUPPORT OF YELP INC.’S MOTION TO DISMISS UNDER RULE 12(b)(6)
                                                                                   Case 2:18-cv-10721-R-AS Document 7-1 Filed 01/18/19 Page 19 of 21 Page ID #:50



                                                                                    1 market.” Id. (quotation marks omitted). If the alleged injury stems from conduct that is

                                                                                    2 either beneficial to competition or neutral, it is not an antitrust injury. Paladin Assocs.,

                                                                                    3 Inc. v. Montana Power Co., 328 F.3d 1145, 1158 (9th Cir. 2003).

                                                                                    4        Plaintiff’s first claimed injury is that BPCS LAW appears three spaces lower in
                                                                                    5 Google’s search results because Yelp somehow “pushes other competing businesses

                                                                                    6 such as Plaintiff’s business down in rank …” Compl. ¶ 21. As noted, this allegation

                                                                                    7 does not allege direct injury to Brignac. Moreover, the complaint shows that Google’s

                                                                                    8 search results depend on “diligently meet[ing] the criteria of Google’s algorithm” and

                                                                                    9 purchasing ads from Google (Compl. ¶ 13), not anticompetitive conduct. Thus, to the

                                                                                   10 extent that Yelp’s web pages allegedly appear in Google’s search results for certain
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 keywords, the complaint shows they do so as a result of Yelp’s “superior skill,

                                                                                   12 foresight, and industry” in diligently meeting Google’s criteria. Paladin, 328 F.3d at
REED SMITH LLP




                                                                                   13 1158. Brignac’s claim that BPCS LAW would have made more money if it had a

                                                                                   14 better Google ranking (Compl. ¶ 21) does not allege an antitrust injury because

                                                                                   15 Google’s rankings are not the result of anticompetitive conduct by Yelp.

                                                                                   16        Plaintiff’s second claimed injury is that Yelp “offered to rank Plaintiff’s
                                                                                   17 business [BPCS LAW] on top of the first page [of Yelp’s own website] in exchange

                                                                                   18 for paying a monthly fee of $1,200 for paid ads.” Compl. ¶ 15. Once again, this

                                                                                   19 allegation of purported injury pertains to BPCS LAW, not Brignac. And the complaint

                                                                                   20 contains no allegations whatsoever to support a claim that charging a business $1,200

                                                                                   21 monthly for advertising on a “national advertising platform” (Compl. ¶ 8) is

                                                                                   22 anticompetitive. Any such allegation would be implausible, to say the least.

                                                                                   23        In sum, Brignac is another plaintiff seeking to circumvent Yelp’s CDA
                                                                                   24 protection for publishing third-party reviews by way of “creative pleading.” Kimzey,

                                                                                   25 836 F.3d at 1266 (quotation marks omitted). Brignac owns a legal services firm. He

                                                                                   26 does not compete with Yelp or Google. His complaint about Google’s search results

                                                                                   27 has little to do with Yelp and still less to do with any conceivable or plausible

                                                                                   28 anticompetitive conduct. And because he cannot improve on his allegations without
                                                                                                                             – 13 –
                                                                                                                         MEMORANDUM OF LAW
                                                                                                     IN SUPPORT OF YELP INC.’S MOTION TO DISMISS UNDER RULE 12(b)(6)
                                                                                   Case 2:18-cv-10721-R-AS Document 7-1 Filed 01/18/19 Page 20 of 21 Page ID #:51



                                                                                    1 contradicting his existing complaint, as demonstrated below, the Court should dismiss

                                                                                    2 his complaint with prejudice.

                                                                                    3 III.   This Court Should Dismiss the Complaint with Prejudice
                                                                                    4        This Court should dismiss the complaint against Yelp with prejudice because
                                                                                    5 granting leave to amend “would be futile.” DeSoto v. Yellow Freight Sys., Inc., 957

                                                                                    6 F.2d 655, 658 (9th Cir. 1992). Brignac cannot plead around Yelp’s CDA immunity for

                                                                                    7 publishing third-party reviews or for allowing Google to include Yelp’s web pages in

                                                                                    8 its search results. See Kimzey, 836 F.3d at 1270-71 & n.5; Levitt, 2011 WL 5079526,

                                                                                    9 at *9 (finding amendment of claims against Yelp to be futile in light of CDA).

                                                                                   10        Moreover, Brignac cannot plead a valid antitrust claim “without contradicting
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 any of the allegations of his original complaint.” Reddy v. Litton Indus., Inc., 912 F.2d

                                                                                   12 291, 296 (9th Cir. 1990); see also In re Nat’l Football Leagues Sunday Ticket
REED SMITH LLP




                                                                                   13 Antitrust Litig., No. ML 15-02668, 2017 WL 3084276 (C.D. Cal. June 30, 2017)

                                                                                   14 (holding that the law does not permit direct contradiction in amended pleadings);

                                                                                   15 Wardrop v. Wells Fargo Bank, No. ED CV 16-413, 2016 WL 7626145 (C.D. Cal.

                                                                                   16 Oct. 11, 2016) (denying leave to amend where a valid claim would require plaintiffs to

                                                                                   17 directly contradict present allegations).

                                                                                   18        For example, to establish that Yelp has monopoly power over Google’s search
                                                                                   19 results, he would need to contradict his allegations that Google dominates the search

                                                                                   20 engine market; that Google controls search result rankings via its own algorithm; and

                                                                                   21 that users can pay Google for first-page placement among results. Compl. ¶¶ 11, 13,

                                                                                   22 14. And he would need to contradict his allegation that competitors can achieve top-

                                                                                   23 five ranking by diligently meeting Google’s search criteria. Compl. ¶ 13. Moreover,

                                                                                   24 he cannot plausibly allege that Yelp offers the only outlet for advertising his legal

                                                                                   25 services business online or that charging a monthly fee for advertising is somehow

                                                                                   26 anticompetitive. In short, his complaint is frivolous.

                                                                                   27

                                                                                   28
                                                                                                                                  – 14 –
                                                                                                                         MEMORANDUM OF LAW
                                                                                                     IN SUPPORT OF YELP INC.’S MOTION TO DISMISS UNDER RULE 12(b)(6)
                                                                                   Case 2:18-cv-10721-R-AS Document 7-1 Filed 01/18/19 Page 21 of 21 Page ID #:52



                                                                                    1                                     CONCLUSION
                                                                                    2       This Court should dismiss the complaint against Yelp with prejudice under Rule
                                                                                    3 12(b)(6) of the Federal Rules of Civil Procedure and enter judgment for Yelp.

                                                                                    4       DATED: January 18, 2019
                                                                                    5                                         REED SMITH LLP
                                                                                    6

                                                                                    7                                         By: /s/ Brian A. Sutherland
                                                                                    8                                             Brian A. Sutherland
                                                                                                                                  Joshua D. Anderson
                                                                                    9                                             REED SMITH LLP
                                                                                   10                                             101 Second Street, Suite 1800
                 A limited liability partnership formed in the State of Delaware




                                                                                                                                  San Francisco, CA 94105-3659
                                                                                   11                                             Telephone: (415) 543-8700
                                                                                   12                                             Facsimile: (415) 391-8269
REED SMITH LLP




                                                                                   13                                             Attorneys for defendant Yelp Inc.
                                                                                   14

                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                                                                – 15 –
                                                                                                                        MEMORANDUM OF LAW
                                                                                                    IN SUPPORT OF YELP INC.’S MOTION TO DISMISS UNDER RULE 12(b)(6)
